Citation Nr: 0637488	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-41 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral wrist 
disability.

2.  Entitlement to service connection for bilateral ankle 
disability.

3.  Entitlement to an initial disability rating in excess of 
10 percent for generalized arthritis of the right knee.

4.  Entitlement to an initial disability rating in excess of 
10 percent for generalized arthritis of the right hip.

5.  Entitlement to an initial disability rating in excess of 
10 percent for generalized arthritis of the left hip.

6.  Entitlement to a disability rating in excess of 10 
percent for mono-articular arthritis of the left knee.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from July 1975 to 
June 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, that denied an increased evaluation for mono-
articular arthritis of the left knee, evaluated as 10 percent 
disabling.  The veteran also appealed a September 2004 rating 
decision that denied service connection for arthritis of both 
wrists and both ankles.  This matter further stems from an 
October 2005 rating action that assigned 10 percent 
disability ratings for generalized arthritis of right knee, 
right hip, and left hip, after granting service connection 
for the same.  The veteran appealed the assigned rating.

The veteran was afforded a personal hearing before a RO 
Decision Review Officer in August 2005.  He testified before 
the undersigned Veterans Law Judge at hearing at the RO in 
July 2006.  Transcripts of the hearings are associated with 
the claims folders.  The veteran submitted additional 
evidence (private and VA treatment records) directly to the 
Board at the time of his travel board hearing and shortly 
thereafter. In both instances he submitted a waiver of 
initial RO review of the new evidence.  The evidence will 
therefore be considered in this decision.  38 C.F.R. § 
20.1304 (2006).

The issues of entitlement to increased ratings for 
generalized arthritis of right knee, right hip, and left hip 
and mono-articular arthritis of the left knee are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A bilateral wrist disability did not have its onset in 
service or within one year of discharge; and, there is no 
competent evidence of a nexus between any current disability 
of the wrists and the veteran's active service or the 
service-connected mono-articular arthritis of the left knee.

2.  A bilateral ankle disability, including degenerative 
joint disease, did not have its onset in service or within 
one year of service discharge; and, there is no competent 
evidence of a nexus between any current disability of the 
ankle and the veteran's active service or the service-
connected mono-articular arthritis of the left knee.


CONCLUSIONS OF LAW

1.  Bilateral wrist disability was not incurred in or 
aggravated by service and was not the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2006).

2.  Bilateral ankle disability was not incurred in or 
aggravated by service, degenerative joint disease may not be 
presumed to have been incurred therein, and was not the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a), 3.310 (2006). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in September 2004.  
The RO notice dated in May 2004 informed the veteran that he 
could provide evidence to support his claims for service 
connection or location of such evidence and requested that he 
provide any evidence in his possession.  The notice letter 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
records pertinent to his claims, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  As the 
Board concludes below that the preponderance is against the 
veteran's claims and no disability rating or effective date 
will be assigned, there is no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Service medical have been obtained.  VA and non-VA treatment 
records are on file as well.  VA has also obtained a copy of 
a January 2004 decision from the Social Security 
Administration (SSA) and the records it considered in making 
that decision.  The veteran was afforded a VA orthopedic 
examination in September 2005.  In light of the foregoing, 
the Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues on appeal is required to comply with the duty 
to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.  

Service Connection

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2006).

A disability that is proximately due to, or the result of, a 
service-connected disability shall be service connected.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310 (71 Fed. Reg. 52744 (Sept. 
7, 2006)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §3.102 (2006).

The veteran contends that he suffers from degenerative 
arthritis of the wrists and ankles, and that those 
disabilities are a direct result of his military service.  He 
asserts that the mono-articular arthritis that effected his 
left knee in service also effected his wrists and ankles.  He 
maintains that he experienced "hot spots" in both wrists 
during his active service.  Alternatively, the veteran 
asserts that the service-connected mono-articular arthritis 
of the left knee caused his current wrist and ankle 
disability.  He says the arthritis from his knee spread out 
to his entire body.  

Service medical records clearly document the veteran's 
diagnosis and treatment for mono-articular arthritis of the 
left knee.  However, the records are conspicuously absent any 
findings of complaints, treatment, or diagnosis of a 
bilateral wrist or bilateral ankle disability.  There are no 
references to "hot spots" other than the left knee.  The 
report of a February 1977 medical board specifically 
indicated that a rheumatological examination revealed full 
range of motion of all joints.  The examiner indicated that 
the veteran's mono-articular was confined to his left knee.

Post-service medical evidence includes Huntington VA medical 
center (VAMC) and Long Beach VAMC.  Of note, the veteran was 
seen in July 1977 for complaints of left ankle pain following 
a twisted ankle.  The examiner indicated that x-rays showed 
no evidence of fracture but "old changes in the bone, 
possibly fro an old bone cyst."  No findings were made with 
regard to the veteran's active service or left knee 
disability.  The veteran was next seen for complaints of 
bilateral ankle pain in September 1988.  He indicated that he 
had been experiencing the pain for the past two to three 
months.  A treatment report dated in March 1989 indicated 
that the veteran had degenerative joint disease in the left 
ankle.  A June 1998 x-ray revealed minimal degenerative 
changes of both ankles.  With respect to his wrists, the 
post-service medical evidence fails to document a diagnosis 
of arthritis.  However, the records do reflect that the 
veteran had been diagnosed as having carpal tunnel syndrome 
of both wrists.  The first diagnosis of carpal tunnel 
syndrome appears to be in 2001.  In other words, the first 
evidence of a chronic disability of the ankles is not until 
1988 and first diagnosis of a disability of the wrists is 
first documented in 2001.

In sum, the Board finds that there is no evidence of a 
chronic disability of the wrists or ankles, to include 
degenerative joint disease, in service.  There is also no 
evidence of degenerative joint disease of the ankles within 
one year of service discharge.  On the contrary, there is a 
period of approximately 11 years between the veteran's 
service discharge and the first diagnosis of degenerative 
joint disease of the left ankle.  Degenerative joint disease 
of the right ankle is not documented until 1998, which is 
over 20 years post-service.  The threshold question therefore 
is whether there is sufficient medical evidence to show an 
etiological link between the veteran's current bilateral 
wrist disability and bilateral ankle disability and his 
active service and/or service-connected mono-articular 
arthritis of the left knee.  

In this regard, there is no competent medical evidence of an 
etiological link between the veteran's bilateral wrist 
disability and/or bilateral ankle disability and his active 
service or service-connected mono-articular arthritis of the 
left knee.  The VA and private treatment records are silent 
on this question.  Those records only document the current 
treatment for complaints of bilateral ankle and wrist pain.   
However, when he was examined by VA in September 2005, the VA 
examiner specifically opined that that any arthritic process 
affecting the veteran's wrists or ankles was not related to 
his active service or mono-articular arthritis of the left 
knee.  He indicated that there was no evidence of in-service 
trauma to those joints.  Moreover, he observed that x-rays 
taken as part of the examination were negative for findings 
of arthritis in the wrists or ankles.  There was only 
evidence of an old fracture of the left ankle.  Further, even 
if arthritis was present in those joints, the examiner added 
that the "medical literature" did not support the theory of 
the mono-articular arthritis spreading to other joints.  
Again, the veteran has furnished no competent medical 
evidence that contradicts this opinion.

The veteran's current assertion that his current bilateral 
wrist and ankle disability was caused by his active service 
or a result of his service connected mono-articular arthritis 
of his left knee must fail.  His lay testimony alone is not 
competent evidence to support a finding on a medical question 
requiring special experience or special knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board is conscious of the fact that the veteran was 
granted service connection for generalized arthritis of the 
right knee, right hip, and left hip as secondary to his 
service connected left knee disability.  However, 
notwithstanding the fact that the most recent radiographic 
evidence is negative for arthritis of the wrists and ankles, 
the September 2005 VA examination report specifically found 
that the veteran's right knee, right hip, and left hip 
arthritis was caused by his abnormal gait to protect his left 
knee.  No such opinion was rendered with respect to wrists or 
ankles.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims of service connection for bilateral wrist disability 
and bilateral ankle disability and that, therefore, the 
provisions of § 5107(b) are not applicable.


ORDER

Entitlement to service connection for bilateral wrist 
disability is denied.

Entitlement to service connection for bilateral ankle 
disability is denied.


REMAND

During his July 2006 personal hearing, the veteran argued 
that his service connected bilateral knee and hips disability 
had worsened since his last VA examination (September 2005).  
Another VA orthopedic examination should therefore be 
conducted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326 
(2006); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Further, the Board notes that the veteran indicated 
that he was receiving ongoing treatment for his these 
disabilities through the Huntington VA Medical Center (VAMC).  
Some of those records were submitted by the veteran following 
the hearing.  A complete copy of the veteran's VA treatment 
records since September 2006 should be obtained.  See 
38 C.F.R. § 3.159(c) (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records from 
September 2006 to present and associate 
with claims file.

2.  After completion of the above, 
schedule the veteran for a VA examination 
to determine the nature and severity of 
his generalized arthritis of the right 
knee, right hip, and left hip and mono-
articular arthritis of the left knee.  The 
claims folders, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  The 
examiner should describe all 
symptomatology due to the veteran's 
service-connected disabilities including, 
but not limited to, loss of range of 
motion, instability, subluxation, and 
ankylosis.  Any indicated studies, 
including an X-ray study, and range of 
motion testing in degrees should be 
performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The physician 
should be requested to identify any 
objective evidence of pain and to assess 
the extent of any pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups; and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare- ups.  If 
this is not feasible, the examiner should 
so state.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should review the new medical evidence and 
re-adjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran should be provided a 
supplemental statement of the case (SSOC). 
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, the 
veteran is hereby notified that it is his responsibility to 
report for the examination, to cooperate in the development 
of the claim, and that the consequences for failure to report 
for a VA examination without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 (2006). 
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


